Citation Nr: 0426697	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-03 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel








INTRODUCTION

The veteran had active military service from January 1942 to 
October 1945.

On file is a record of a January 2000 decision wherein the 
Board of Veterans' Appeals (Board) granted entitlement to 
service connection for PTSD.

This matter comes before the Board from a February 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, which implemented 
the Board's January 2000 decision.  The RO issued a rating 
decision wherein it assigned a 30 percent evaluation for PTSD 
effective from March 26, 1997.  


FINDING OF FACT

PTSD more closely approximates a level of impairment 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for an initial increased evaluation of 50 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7,4.130, 
Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A report from the Vet Center dated October 1998 shows that 
the responses given to the Mississippi Scale for Combat-
Related PTSD fall within the well-adjusted range.  However 
the examiner noted that the following were indicative of 
problems with PTSD: Sometimes the veteran became very 
distressed and upset when something happened that reminded 
him of the military; sometimes he had nightmares of 
experiences in the military that really happened, and 
sometimes certain situations made him feel as though he was 
back in the military; sometimes he wondered why he was still 
alive when others died in the military; sometimes his dreams 
at night were so real that he awakened in a cold sweat and 
forced himself to stay awake, and it was sometimes true that 
daydreams were very real and frightening.

It was sometimes true that the veteran had trouble 
concentrating on tasks; sometimes he had cried for no good 
reason; sometimes unexpected noises make him jump; no one 
understood how he felt, not even his family; sometimes he 
tried to stay away from anything that would remind him of 
things which happened while he was in the military; and 
sometimes he had a hard time expressing his feelings even to 
people he cared about.

VA examination dated in September 1997 shows that the veteran 
cried when talking about war events.  He tried to mask his 
sadness by laughing at times and he showed sadness over the 
losses in the service.  Attention and concentration were 
excellent.  He could do abstractions and intelligence was 
average.  Insight was good and judgment was intact.  He was 
oriented and memory was good.  PTSD was diagnosed with a 
Global Assessment of Functioning (GAF) score of 70 assessed.

A psychiatric evaluation from DDP, MD, dated July 1998 shows 
that the veteran was friendly and cooperative.  He was well 
oriented as to time, place, and person.  His affect showed 
mild to moderate anxiety, no marked depression, and no shift 
in mood.  

He did show some obsessive-compulsive characteristics 
throughout the examination.  A goal idea could be pursued 
without any problem and there was no fragmentation or 
thinking disorder noted.  Intelligence was average or above, 
fund of information was good and mathematic computation was 
intact.  There was no defect in either recent or remote 
memory.  The veteran denied any hallucinations, delusions, or 
suicidal ideation.  Insight was intact; judgment was 
satisfactory with no apparent need for assistance in the area 
of financial management.  Axis I diagnosis was PTSD, mild and 
GAF was assessed at 70.

At his evaluation by MC, Consulting Psychologist dated in May 
2002, the veteran reported that he was married in February 
1947 and thereafter he and his wife moved to his father-in-
law's farm, the examiner noted that this brought us to 1950.  
The marriage brought three sons who were claimed to be close 
to the veteran but he found himself in a great deal of 
subjective distress between 1950 and 1982 when he terminated 
his services to the farm.  He indicated that he drove a 
school bus for approximately 25 years and he had volunteered 
to be a service representative for the American Legion.  He 
currently lived on a farm one mile south of Doniphan, 
Nebraska.  The veteran described his existence at the present 
time as being very disturbing and he did reveal the type of 
restrictive daily activities that the examiner noted that he 
had come to expect from severely disturbed combat veterans.  

For example, the veteran slept very poorly and told the 
examiner that his initial insomnia was out of control and he 
could not sleep for about four hours after he went to bed.  
He reported that he was most likely to wake up after a couple 
of hours for another hour and the examiner noted that medical 
insomnia was also part of the clinical picture.  He indicated 
that he would use a riding mower approximately two hours a 
day but thereafter was too physically weak and mentally 
distraught to do much else.  

Nonetheless, the examiner noted that the veteran was 
volunteering for a great deal more than he would have 
imagined otherwise.  The veteran reported that he volunteered 
at the Veterans' Hospital but he only helped with organizing 
papers and doing other kinds of clerical things for short 
periods of time a day.  

He indicated that he could not help the veteran directly 
because of his stressors during World War II.  The veteran 
indicated that he went to church every week and was not 
afraid of crowds.  He indicated that he visited rarely, but 
would play cards with people who visited him.  He reported 
that he became very upset at the September 11th attack and 
had to see a doctor to calm down.

The examiner indicated that the veteran's prewar behaviors 
and work history and its comparison to more recent daily 
activities amount to restriction in both areas.  His general 
experience with work had centered around working in an almost 
solitary manner on the farm where family and no one else was 
perhaps used to his episodes of crying and anxiety.  The 
examiner noted that never had the veteran actually done the 
kind of work that he really could point to with satisfaction 
and this of course was based on virtually all of the symptoms 
that were present when the examiner saw him during this 
evaluation.  

The examiner explained that he was referring to the 
ambivalence of his motivation with him telling the examiner 
that he did not know if he wanted to talk about this and yet 
his willingness and even zeal to convince the examiner of the 
various horrors that he had experienced.  The examiner 
explained that the veteran's 25 years as a school bus driver 
could also be called a very short amount of interpersonal 
relationship with adults and interaction with the children 
would not relate to him in terms of his memories of trauma 
during World War II.  The examiner noted that the veteran 
would hang out with the individuals that he had known for the 
past 50 years or so, and this represented very little threat 
to him.  The examiner also explained that although the 
veteran volunteered with the American Legion, he only did 
clerical work and avoided individuals who could tell him 
stories.

There appeared to this point to be no particular impairment 
in terms of the veteran's articulation, syntax or general 
stream of mental activity.  His associations were logical.  
The examiner indicated that the veteran's speaking became 
almost obsessively linked with telling the examiner about his 
war experiences.  The veteran's eye contact was generally 
good and the interaction he had in this session was actually 
just about excellent.  

The examiner noted no inappropriate behavior except for 
crying which the examiner did not think was inappropriate but 
which of course had been a distraction form him and others 
over the years.  The veteran's affect and mood were certainly 
almost ritualistic with the depressive and anxious features 
he demonstrated.  His eye contact, while good as had been 
stated previously, was nevertheless accompanied by extremely 
rapid movement and his hands and fingers tended to flutter in 
such a jittery manner that one could see anxiety almost 
immediately.  

The examiner noted that while on the one hand this could be a 
personality trait, it on the other hand appeared to be 
something that was obtained after his discharge.  He stated 
to the examiner "when I was playing baseball or basketball I 
never got excited about those things I only thought that it 
was just good to be with the team.  After I got out of the 
service I found that I couldn't even tie my shoes without 
having a great deal of stress over whether somebody was 
watching me or not".  The examiner noted that he saw a 
little more volatile type of individual who became either 
anxious or depressed or both when certain types of sights or 
sounds stimulated him.  The veteran reported that when he 
heard aircraft he thought about his buddy and cried.  

Mental content revealed absolutely no difficulty whatsoever 
save for the obvious preoccupation he had with his wartime 
experiences and especially those having to do with very heavy 
fighting.  The examiner indicated that as far as the 
veteran's personality was concerned, he found that he was 
pleasant, cooperative, and definitely the type of individual 
who enjoyed talking to others, but only under the 
circumstances of complete control of the situation and a 
great deal of trust.  

Except for the hearing that had been reported as poor, his 
sensorium appeared to be operating adequately and although 
his orientation was a little slow, (he could not remember 
immediately whether the examiner's office was north or south 
of the Interstate); his general orientation was quite good.  
He appeared to be alert, coherent, and completely aware of 
his environment.  He was for all practical purposes 
appropriately responsive to verbal stimulation but his 
reactivity was certainly intense enough to take note.  
The veteran's general information was quite good except for 
distances, but noted that concentration needed for numerical 
identification was completely dysfunctional and this the 
examiner felt was probably based on his pervasive anxiety and 
depression.  

The veteran's insight into his own difficulty was fair at 
best and he saw himself as becoming a man who could not take 
it very much anymore and was therefore revealing a somewhat 
deteriorated resistance and perhaps a proclivity toward 
emotional invalidism that had of course accompanied most of 
his post service life were it not for the support he had from 
wife and in-laws providing him with a job and the 
understanding to keep him functional but only under reclusive 
circumstances.  

The examiner indicated that the veteran's judgment for every 
day events was good and believed that he scheduled himself 
for those activities that he knew would be at least socially 
if not therapeutically satisfying to him.  Nonetheless, his 
judgment for long-term events appeared to be bound up in his 
anxiety over the future and the usually common theory that he 
"won't live long."  The examiner noted that he was past his 
81st birthday.

Under the circumstances and with deference to the age level 
of this individual it certainly appeared to the examiner that 
the symptoms of PTSD were quite prominent and played into his 
general symptoms of anxiety and depression to such a degree 
that it was not only interfering with his social life at the 
present time, but also that the veteran stated that he could 
not imagine really going out of his home for anything other 
than church and the American Legion.  He did admit to playing 
cards with other people when they visit, but as far as 
anything else that would give the average individual even 
minimal pleasure, he stated that he would not go out because 
he did not want people to see him behaving the way he did.

The examiner believed that if it were not for his wife, the 
veteran would not eat and would lose a vast amount of weight.  
The examiner also indicated that the veteran at least 
intellectually had greatest difficulty at the present time 
with short term and long term memory.  
The Axis I diagnoses were: PTSD, chronic; anxiety disorder, 
NOS; and adjustment disorder with depressed mood.  The 
veteran was assessed a GAF of 43.  The examiner explained 
that the veteran's general anxiety and depression as 
outgrowths of his PTSD.  The examiner indicated that the 
veteran was clearly capable of comprehending primary oral 
instructions but he did not sustain reasonable amounts of 
time to listening rather than to try to formulate what to do 
as opposed to telling the listener about his wartime 
experiences.

The examiner indicated that the veteran's inability to change 
and adapt to social situations was also at a high risk and 
was probably the result of his general adjustment 
difficulties.  The examiner pointed to his recollection of 
when he was in Kansas waiting for a discharge and he made 
mention of his inability to do very much but "hang around 
and just wait to get out."  The examiner noted that it would 
appear that the veteran would be an almost impossible risk 
for maintaining any kind of employment.  

The examiner the difficulty that the veteran was having in 
interpreting numbers and especially with obvious impairment 
he demonstrated in immediate recall.  The examiner also noted 
his further changes in attempting to focus and concentrate on 
the management of his financial affairs.  The examiner was of 
the opinion that this should really be done by an individual 
whom he trusts and who of course would have the skill to 
manage his funds to his own advantage.  

The examiner noted that he had no prior history except what 
the veteran reported and did not feel at this point that an 
81 year old man would really require psychometric testing 
that perhaps a much younger individual with PTSD might need.

At his July 2002 VA examination, the veteran reported trouble 
sleeping with occasional flashbacks.  He denied any history 
of legal actions and his educational achievement was to grade 
12.  He indicated he was involved in various farm labors from 
high school until his enlistment in January 1942 and after 
his military service was a garage mechanic for a while until 
he was employed at the Fairmont Hatchery for about four 
years.  

For about 32 years he farmed and retired in 1982, and drove a 
school bus from 1982 to 1995.  The veteran indicated that he 
was married and had children, grandchildren, and great-
grandchildren.  He indicated that he was proud of his family 
and did a lot of reunions and get togethers.  He had been 
able to volunteer at the VA hospital and at the American 
Legion.  He indicated he had been involved at the Legion Post 
in Doniphan for the past 25 years, and was the commander of 
the ceremonial squad of the American Legion and had done 150 
funeral services for the veterans.  He attended church and 
did some yard work.  

He denied any problematic substance abuse and reported that 
occasionally on major holidays he would drink a beer or two, 
but mostly avoided any continued use.  He indicated that he 
did not drink during American Legion meetings.  The veteran 
reported that he did not have any anger problems or any 
incidence of violence, or any assaultiveness and denied any 
history of suicidal ideation.  It was noted that his current 
psychosocial functional status was good as he continued to do 
routine responsibility of self-care, good family role 
functioning, and appropriate interpersonal relationships with 
others with continued pursuit of recreational activities.  It 
was also noted that his physical health was quite compromised 
by his current blood in the urine and also his high blood 
pressure.

The examination showed no abnormal movements or mannerisms 
and his hygiene was good.  He was clear and coherent without 
any impairment in his thought process.  He denied any 
delusions or hallucinations.  While explaining his role in 
the military service, he was quite distant and not able to 
maintain eye contact although his interaction in the session 
was quite good with appropriate cooperation.  

He denied any suicidal or homicidal ideations or plans.  He 
was oriented to name, date, and to the present situation, 
with adequate recall of remote and recent memories, adequate 
attention and concentration, and appeared to be of average 
intelligence.  The veteran had no obsessive or ritualistic 
behavior and denied any indication of panic attack 
symptomatologies.  He admitted to occasional depression and 
also episodic anxiety episodes.  He denied any abnormal 
impulse control.  

His affect and mood were quite appropriate to the situation 
although with episodic anxiety noted during his account of 
his emotional stressors while in the service.  He admitted to 
sleep impairment, although not interfering with his daytime 
activities.  It was noted that currently, he had no 
somatoform disorder or any substance abuse disorder, but had 
indication of mood disorder in the form of depression and 
anxiety.  There was no personality disorder noted.

The examiner indicated that the veteran continued to have 
memories of his military service, some of which were quite 
distressful, and some of them were not.  He had a lot of 
survival guilt feelings over making it out of the war without 
any serious injury.  In the past, he used to experience some 
war situations producing some anxiety and depression.  The 
examiner included in the GAF assessment that the veteran had 
mild symptoms He was quite happy with avoiding talking about 
the war, except to people who could understand.  There was 
mild concern over his future and over his medical illness at 
this point in time.  

Overall, his functional status was appropriate to somebody 
who had retired, with limited daily activities and without 
serious emotional difficulties in handling daily stressors.  
The Axis I diagnosis was PTSD, prolonged, mild to moderate.  
He was assessed a GAF score of 65 for depression and 
transient sleeplessness, and generally functioning well with 
meaningful interpersonal relationships with his family and 
others.

The examiner indicated that the veteran was competent for VA 
purposes and could manage his benefit payment for his own 
best interest.  He was mentally competent and currently not 
experiencing any organic process.

A psychological evaluation report from MC, Consulting 
Psychologist dated in June 2003 and signed by CM, MD, 
indicated that the veteran was the victim of severely 
terrifying nightmares and dreams that included the most 
macabre type.  The examiner indicated that all through his 
return to civilian life he had done relatively well in terms 
of his vocational goals and functioning on the job; 
nonetheless, he had severe difficulty physically and this had 
not helped his psychological posture.  

It was noted that the veteran as a matter of report had been 
exacerbating most of his symptoms and his general 
phenomenological reporting was that things were becoming 
worse for him.  He continued to sleep very poorly, with 
initial insomnia and a report that he could not get to sleep 
at any time when he wanted to and indicated that when he did 
fall asleep, he was only sleeping between one and two hours 
at a time.  It was even speculative as to whether he was 
getting any type of REM which was so important toward the 
veteran's total rest time.  The examiner noted that the 
veteran had not curtailed enough of his daily activities for 
a mental health professional to become that concerned.  

The examiner indicated that the problem was how the veteran 
was feeling and how he might experience his abreaction and 
flashbacks while participating in some type of group such as 
church or his meetings with the Disabled American Veterans.  
The examiner noted that as a matter of concern was that the 
veteran was simply not complaining enough to the right people 
and seldom did anybody hear about these complaints unless 
they were probing as the examiner noted he did, then you 
discover the flourishing of severely disproportionate 
feelings to what he was actually talking about and the pathos 
of his general attitude and memory.  

The examination revealed that the veteran's speech was still 
within fair intelligibility, but his anxiety and depression 
were certainly interfering with the smoothness of his 
delivery, be it through articulation, syntax, or content.  
His eye contact was not as good as it usually was and the 
examiner noted rapid eye movement.  The examiner noted that 
the veteran was quite circumstantial and the examiner felt 
that this was due to the increasing rapport that they had as 
a matter of the practiced effect that we have built up over 
the years with questioning.  Consequently, the examiner 
explained that the veteran was able to tell him more and when 
he did he was almost out of control with his delivery.  
Speech, therefore, did reveal some degree of his general 
depression and his difficulty in expressing himself when in 
fact he needed to do so.

The examiner indicated that affect and mood carried with it 
the extremes of his anxiety and depression.  The examiner 
found the anxiety to be pervasive but he was able to control 
it somehow when he was with a familiar group.  


On the other hand, the examiner believed the veteran's 
general difficulty with depression had to do with his 
adjustment to civilian life and his having to accept what had 
happened in World War II.  The examiner found that this might 
be the veteran's greatest challenge at this point, because he 
was either guilty about coming home when others were killed, 
or he was totally wiped out emotionally by having to have 
heard about or seen the demise of others even if they were 
the enemy.  The examiner indicated that the veteran's 
abreaction was in exact tune to his adjustment problems and 
so the examiner felt that prognostically he might in fact 
improve some things, but was not sure about the recovery from 
his anxiety and depression.

The examiner indicated that where the veteran's coping 
mechanisms were concerned, he found more or less that he was 
able to function somewhat better than he would have predicted 
and so his personality did not appear to be impaired or would 
it have been because of his horrific war experiences.

The examiner noted that the veteran's sensorium at this point 
appeared to be within fair limits, except of course for his 
hearing loss and the fact that his eye contact was not good 
and so was not sure whether the veteran could actually see 
the examiner as well as he should.  The veteran's orientation 
was noted as poor, he did not remember the day of the week 
and was extremely poor at even remembering the month of the 
year, although he would tell the examiner in a somewhat 
agitated tone that he knew it he just could not say it.  

The examiner noted that the veteran was an individual who was 
somewhat overly relative and responsive to verbal stimulation 
today although he was not heretofore.  The examiner indicated 
that the veteran was at least average in his general ability 
cognitively, but could also see a deterioration of 
functioning cognition based on the exacerbation of his 
difficulties emotionally, and therefore the confusion that 
inevitably takes place and was very concretely seen through 
his difficulties with immediate numbers and his serial 3s and 
7s.




The examiner noted that the veteran did not generally appear 
to be a totally affected individual, only because the veteran 
has learned the social graces and certainly how to control 
himself in groups.  His insight into his difficulty was 
described as good, but somewhat contaminated by the fact that 
he saw himself as a constant victim and one whose difficulty 
got worse, because he lived long enough to remember things 
that happened so many years ago.  His judgment for everyday 
events was still good.  The Axis I diagnoses included: PTSD; 
anxiety disorder, NOS; adjustment disorder with depressed 
mood.  The veteran was assessed a GAF of 42.

The RO scheduled a VA examination for June 2004.  However, by 
correspondence dated July 2004, the veteran declined to be 
re-evaluated.


Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2003).  The evaluation of the degree of 
disability takes into account competent lay evidence, when 
relevant.  Under the VCAA, "competent lay evidence" means 
"any evidence not requiring that the proponent have 
specialized education, training, or experience."  




Lay evidence is competent "if it is provided by a person who 
has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person."  38 
C.F.R. § 3.159(a)(2); see Bruce v. West, 11 Vet. App. 405, 
410-11 (1998) (one not a medical expert is nevertheless 
competent to offer evidence of his symptoms in support of a 
claim for an increased disability evaluation).

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2003).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2003).  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

The service connected PTSD is an original claim placed in 
appellate status by a notice of disagreement taking exception 
with the initial rating assigned by the RO after a grant of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
127 (1999).  Accordingly, consideration must be given to the 
possibility of staged ratings during the entire time period 
covered by the appeal.

The veteran's PTSD has been evaluated as 30 percent disabling 
pursuant to the criteria set out in 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 30 percent evaluation is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 (2003) demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

It is not required to find the presence of all, most, or even 
some, of the enumerated symptoms recited for particular 
ratings.  Id. 

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 (2003) is not restricted 
to symptoms provided in that diagnostic code.  Id. at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.

If the evidence demonstrates that a claimant suffers symptoms 
or effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the revised criteria when evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126 (2003).

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Id.  

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) [citing American Psychiatric Association, 
Diagnostic And Statistical Manual For Mental Disorders 32 
(4th ed. 1994)] (DSM-IV)].  

GAF scores ranging between 71 to 80 reflect that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) and result in no more than slight impairment 
in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  DSM-IV at 32.

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Id.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. 
§§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they it apply to this case, and has determined that 
they do apply.  See Holliday v. Principi, 14 Vet. App. 280, 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.


First, there is no issue as to the substantial completeness 
of the application.  38 U.S.C.A. § 5102 (West 2002).  The 
veteran's claim appeared substantially complete on its face.  
He has clearly identified the disability in question and the 
benefits sought.  Further, he referenced the bases for the 
claim.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefit sought with the February 2000 rating decision, 
November 2000 statement of the case, September 2002 rating 
decision, December 2002 statement of the case, and July 2004 
supplemental statement of the case, and above all the March 
2004 letter from the RO explaining the provisions of the 
VCAA.  

The March 2004 letter specifically provided the veteran with 
notice of the VCAA and explained the respective rights and 
responsibilities under the VCAA.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
the VA medical records and private treatment records were 
also reviewed.  

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issue on appeal.  By the March 2004 letter from the RO and 
the December 2002 statement of the case, the veteran was 
clearly advised as to which portion of evidence is to be 
provided by him and which portion is to be provided by VA.  
That requirement of VA has been satisfied, and there is no 
additional evidence that needs to be provided.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  



The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Additionally, it is noted that in a recent decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the veteran was provided with 
initial notice of the provisions of the VCAA and its effect 
on the development of his claim in the March 2004 letter from 
the RO.  

That letter did indicate that the veteran should respond 
within 60 days, but the veteran's claim was again considered 
by the RO in July 2004 and a supplemental statement of the 
case was issued at that time.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, and that the appellant 
has given no indication of additional evidence that has not 
been obtained, the Board has concluded that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  



In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  

It is noted that the veteran was afforded a VA examination 
and medical review.  He declined to report for additional VA 
examination more recently.  Accordingly, additional 
examination of the veteran is not warranted.  The 
requirements of the VCAA have been substantially met by the 
RO.  Every possible avenue of assistance has been explored, 
and the veteran has had ample notice of what might be 
required or helpful to his case.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

It is noted that the United States Court of Appeals for 
Veterans Claims (CAVC) decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to March 2004, when the veteran was 
notified of the VCAA.  However, the case was reviewed de novo 
subsequently in July 2004.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II that essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified above.

The initial assignment of a 30 percent evaluation was the 
subject of the February 2000 rating decision.  In September 
2002 the RO denied the claim for an increased evaluation.  
Only after that rating action was promulgated did the AOJ 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  See the references to 
the documents issued to the veteran set out above.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini II.  The CAVC did leave open the possibility that a 
notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini II incorporated essentially the same 
reasoning from its pervious decision, that is that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  In light of the CAVC's 
adoption of essentially the same principle in Pelegrini II, 
the Board finds that the CAVC in Pelegrini II has left open 
the possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  


The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  This would be an absurd result, and as such it is not 
a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  The March 2004 notice in essence invited the veteran 
to submit any evidence he had regarding the matter at issue.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


Initial Increased Evaluation

The veteran has argued that his service-connected PTSD is far 
more disabling than the initially granted 30 percent 
evaluation would indicate.  The Board tends to agree in this 
regard.  

The evidentiary record clearly shows that he leads on 
occasion a social isolative existence and has been out of the 
labor market for a number of years.

The record shows that the veteran continues in mental health 
therapy which has been reported as necessary in order for him 
to continue functioning in the rather limited capacity shown 
by the evidentiary record.  Repeatedly the veteran's GAF 
while initially reported rather higher, has more recently 
been reported as in the low 40's, and sometimes is reflective 
of fluctuations.  His therapists have also appeared to 
provide contrasting assessments of the nature and extent of 
severity of his PTSD symptomatology and its effect on his 
daily functioning.  Sometimes his psychiatric symptomatology 
has been referred to as severe in nature.  

Anxiety and depression have also been considered to be part 
of his overall disability picture.  The most recent 
assessment shows that PTSD has been chronic in nature and the 
veteran's only recourse has been his family and therapists 
who were genuinely interested in his improvement and well-
being.

The evidentiary record is replete with references to 
depression, occasional social isolation, and PTSD-related 
symptomatology.  The Board's evaluation of the evidentiary 
record permits the conclusion that PTSD is productive of a 
level of impairment more reflective of the symptomatology 
provided in the next higher evaluation of 50 percent.  There 
is no basis for assignment of the next higher evaluation of 
70 percent as the veteran is not shown to suffer from 
deficiencies in most areas such as family relations, 
judgment, thinking, mood, etc.  It has not been shown that he 
is unable to establish and maintain effective relationships.  

His daily routine activities are not shown to be interfered 
with due to the intensity of his PTSD symptomatology.  The 
veteran does function independently, maintains his 
appearance, and has no difficulty adapting to his 
environment.

As the veteran's overall PTSD symptomatology more closely 
reflects the level of psychiatric impairment contemplated in 
the next higher evaluation, the Board finds that the 
evidentiary record is supportive of a grant of an increased 
evaluation of 50 percent.  The Board is of the opinion that 
the 50 percent evaluation for all intents and purposes 
reflects the level of impairment of PTSD over the entire 
appeal period with no need for assignment of staged ratings.  
See Fenderson, supra.


ORDER

Entitlement to an initial increased evaluation of 50 percent 
for PTSD is granted, subject to the governing criteria 
applicable to the payment of monetary benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



